 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    DENIS BUENO, et al.,                                    Case No. 2:19-cv-00337-GMN-BNW
 8                                          Plaintiffs,                      ORDER
             v.
 9                                                               (Mot WD Atty – ECF No. 14)
      BLUEGREEN VACATIONS UNLIMITED,
10    INC.,
11                                         Defendant.
12          This matter is before the court on attorney Christopher Burk’s Motion to Withdraw as
13   Counsel of Record for the plaintiffs (ECF No. 14). The motion represents that continued
14   representation of plaintiffs in this matter would create an unreasonable financial burden upon him.
15   Mr. Burk therefore seeks leave to withdraw as counsel of record. A Discovery Plan and Scheduling
16   Order (ECF No. 11) was entered on March 28, 2019, and discovery is not set to close until August
17   26, 2019.
18          Having reviewed and considered the matter, and for good cause shown,
19          IT IS ORDERED:
20          1.      Mr. Burk=s Motion to Withdraw (ECF No. 14) is GRANTED.
21          2.      The plaintiffs shall have until July 1, 2019 in which to retain substitute counsel
22                  who shall make an appearance in accordance with the requirements of the Local
23                  Rules of Practice, or shall file a notice with the court that they will be appearing in
24                  this matter pro se.
25          3.      Plaintiffs’ failure to timely comply with this order by either obtaining substitute
26                  counsel, or filing a notice that they will be appearing in this matter pro se may result
27                  in the imposition of sanctions, which may include a recommendation to the District
28
                                                          1
 1         Judge that plaintiff=s complaint be dismissed for failure to prosecute. See Fed. R.

 2         Civ. P. 41(b).

 3   4.    The Clerk of the Court shall serve the plaintiff with a copy of this order at their last

 4         known address:

 5         Denis Bueno
           Juliet Bueno
 6         19045 Vanowen St.
           Reseda, CA 91335
 7

 8   DATED this 31st day of May, 2019.
 9

10
                                                   BRENDA WEKSLER
11                                                 UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
